Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record, taken alone or in obvious combination, fails to teach or suggest the totality of the limitation of the independent claim.  In particular, the prior art of record does not teach an apparatus with a processor configured to, in response to a selected washing mode being one that has previously been performed, control the plurality of indicators to indicates a washing option based on the option having been modified from default options by equal to or greater than a predetermined number of times for the washing mode, in combination with the remaining limitations of the claim.  This limitation is interpreted to not be directed to indicating a frequently modified, or most frequently modified washing option per se.  While the prior art teaches and/or suggests indicating a washing mode or option based on it being frequently modified or selected by a user, or based on the mode or option being most frequently modified or selected, the present claim is not directed to a determination based on frequency of past modification from default options.  The determination is made strictly based on meeting a predetermined number of times threshold.  It is understood that the indicated washing option may meet the predetermined number of times threshold and yet not be the most frequently modified option.  The present disclosure and prosecution history are silent as to a determination of which option to indicate if a plurality of conflicting options meet the threshold criteria (e.g., if the predetermined number of times is three, and a low spin level and a high spin level were both modified four times, or the low level was modified four times and the high level was modified five times).  This determination is understood to be beyond the scope of the presently claimed invention, but based on consideration of the claim language, disclosure, and prosecution history, the determination would not be made based on a comparison of frequency of modification.  The record clearly indicates that the determination is not made based on frequency of modification per se.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711